Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
A continuation Application claims 1-20 presented for examination and are allowed.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
       When interpreting the current independent claims, in light of the Specification filed on
11/09/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method to establish a connection between a browser embedded within the thin client device and a server by the processors which the thin client device is configured to access web real-time communication (Web RTC) applications within a Web RTC device through the browser after establishing the connection between the browser and the server and the switching device receives multimedia communication data from a telephony device. The multimedia communication data is delivered and terminated directly to the thin client device using the browser embedded and running within the thin client device based on the control signal such that the multimedia communication data is no longer running on the server by the processors. The advantage of using this method provides efficient delivery and termination of multimedia communication traffic on browser running on the thin client device without the need for specially installed software. The redundancy and replication are implemented to increase the robustness and performance of the system and thus, the prior art
of record does not disclose or fairly suggest the limitations of independent claim 1 “establishing, by the one or more processors, a connection between the Web RTC device and a switching device through a claims 8 and 15 mutatis mutandis. 
The closest prior art of record found are Singh et al. (US. Pub. No. 2016/0321470 A1), Bejerano et al. (US. Pub. No. 2017/0347279 A1) and Cho et al. (US. Pub. No. 2011/0219138 A1). However, these prior art of record still fail to teach the above limitations of independent claims 1, 8 and 15 respectively.
             Accordingly, dependent claims 1-7, 9-14 and 16-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”	        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455     



/DAVID R LAZARO/Primary Examiner, Art Unit 2455